DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/22 has been entered.
Applicants' arguments, filed 1/10/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11-13, 17-21, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (J, Microbiol.  Biotechnol. 2002, cited in IDS) in view of Morishima et al., (JP 2005-298357, cited in IDS).
	Kim et al. teaches use of sophorolipid as an antimicrobial agent having “antimicrobial activity against Bacillus subtilis, Staphylococcus xylosus, Streptococcus mutans, and Propionibacteriam acne” (Abstract). “These results show potential use of sophorolipid as an active ingredient in healthcare products” (Id.). 

Kim et al. recognizes “lactone-type and acidic-type sophorolipids” (Id.). The acid types, as per claim 25, would have been obvious variants.
	Table 2 shows an inhibitory concentration of 1ppm for Streptococcus mutans, wherein the Sophorolipid “contained 95% acid-type” (Table 2, p. 237).

	Since the acid-type Sophorolipid has been shown to be effective at inhibiting Streptococcus mutans, it would have been obvious to use it in a method for treating a 
	
	Kim et al. does not teach one or more of a carrier, an additive and/or an adjuvant.
	
Morishima et al. teaches compositions for the oral cavity comprising a biosurfactant produced by a microorganism “capable of inhibiting the formation of pathogenic bacterial plaques” (Abstract).  The compositions are effective for treating oral diseases.
	The biosurfactants are selected from “a glycolipid produced by the microorganism, a polypeptide produced thereby, and a derivative thereof” (SOLUTION), specifically “viscosin, surfactin and derivatives thereof” (Claim 2). Biosurfactants also derive from “sophorolipid”, “rhamnolipid”, “cellobiolipid or the like” (para. [0011]), as per claim 3.
	Suitable oral composition forms include “toothpastes, mouthwashes, gingival massage creams, topical applications, troches, chewing gums, and the like” (para. [0018]). For example in a toothpaste, abrasives, binders, thickeners, surfactants, perfumes, sweeteners, various active ingredients, and the like may be blended with the biosurfactants (para. [0019]), as per claim 26.  Here, these abrasives, binders, thickeners represent suitable carriers and additives for oral care compositions.
paste comprising 45% aluminium hydroxide, 2% gelling silica, 25% Sorbitol (humectant), 1% carboxy methylcellulose, 1% sucrose monopalmitate (additive/flavoring/sweetener), 1% sodium lauryl sulfate, 0.05% Timor, 0.5% Surfactin (biosurfactant/lipopeptide), 1% malic acid sodium, water (carrier) (para. [0038]), Example 1).  
	As a toothpaste, use of sophorolipid would apply it to teeth, gums, etc., as per claim 12.
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add one or more of a carrier, an additive and/or an adjuvant to the acid type sophorolipid of Kim et al. since the acid type sophorolipid of Kim et al. would have been useful as an oral care treatment, wherein oral care treatments include one or more of a carrier and an additive, as taught by Morishima et al.
	Since the oral care compositions of Morishima et al. comprise sophorolipid, the artisan would have had a reasonable expectation of success with the combination.
The method would have implicitly whitened stained teeth, as per claim 13; treated and/or prevented gum disease, halitosis, dental caries, inflammatory conditions, healed open sores and wounds, as per claims 17-21.

	Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure van der Kerk et al. US 4,039,655.  van der Kerk et al. is pertinent for teaching, “Streptococcus mutans (by its action on saccharose) has been identified as the only bacteria in the oral cavity which excretes the plaque forming, insoluble, high-.  

Response to Arguments
i) Applicant argues, “Kim et al. provides no indication that its ‘acid type’ sophorolipid was tested against biofilms” (p. 4) and “Kim et al. appear to have utilized colonies of planktonic bacteria instead of biofilms” (p. 5).

While Kim et al. tested the acid type sophorolipid against several types of bacteria, the reference found it to have a “selective antimicrobial activity toward Gram-positive bacteria”, e.g. Streptococcus mutans (see Table 2 at p. 237), which, according to van der Kerk et al. above, is “the only bacteria in the oral cavity which excretes the plaque forming, insoluble, high-molecular weight carbohydrate” (col. 1, lines 45-51); “[t]herefore, the suppression of the growth of Streptococcus mutans would significantly reduce caries formation by eliminating the formation of plaque” (Id.).

ii) Applicant argues, “Kim et al. reports that, between ‘lactone-type and acid-type sophorolipids, the [lactone-type] showed a higher antimicrobial activity”, suggesting that acid-type sophorolipids may not be as effective as the lactone-type, at least against the tested planktonic species” (p. 5-6).
Nevertheless, the prior art does not teach away from using the acid type sophorolipids. 
A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994).
The fact remains, acid type sophorolipid was shown therein to be effective against Streptococcus mutans, as claimed.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 

Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612